Kehoe and Hayes, JJ. (dissenting).
We respectfully dissent and would affirm. We cannot agree with the majority that Supreme Court abused its discretion in denying the request of defendant for an adjournment to enable him to produce an additional witness (see generally Matter of Anthony M., 63 NY2d 270, 283 [1984]). After calling eight witnesses to testify on behalf of defendant, defense counsel informed the court that there was one subpoenaed witness who could not be there because she was on bed rest, having been recently released from the hospital. Defense counsel also indicated that she was “hoping” to have the son of that witness testify even though defense counsel had not provided notice that he was an alibi witness and he was not under subpoena. Defense counsel made no offer of proof demonstrating that the son’s proposed testimony would be “material, noncumulative and favorable to the defense” *1118(People v Softic, 17 AD3d 1075, 1076 [2005], lv denied 5 NY3d 794 [2005]; see Anthony M., 63 NY2d at 283-284; People v Acevedo, 295 AD2d 141 [2002], lv denied 98 NY2d 766 [2002]; see also People v Nieves, 290 AD2d 371 [2002]). Although the majority refers to the son as an “alibi witness,” there is no offer of proof in the record that he would provide alibi testimony or, indeed, that he would provide testimony that was favorable to defendant. We also disagree with the majority (at 1117) that the son’s proposed testimony was “pivotal” because “no other alibi testimony had been presented concerning defendant’s precise whereabouts at the time of the shooting. . ..” The prosecution’s main witness testified that he saw defendant shoot the victim at approximately 3:00 or 3:30 p.m. The police received the 911 telephone call reporting the shooting at approximately 3:30 or 3:45 p.m. Upon testifying at trial, defendant admitted that he had been at the scene of the crime at approximately 3:00 p.m., but he testified that he stayed there for only 10 minutes before walking back to his friend’s vehicle. That friend confirmed that defendant stayed at the scene of the crime for only 10 minutes, and she testified that she then gave defendant a ride back to her house, which was 10 minutes away from the scene of the crime.
In sum, defendant utterly failed in our view to meet his burden of establishing his entitlement to an adjournment (see Softic, 17 AD3d at 1076). It therefore cannot be said that the court abused its discretion in denying defendant’s request for an adjournment. Present—Pigott, Jr., P.J., Hurlbutt, Scudder, Kehoe and Hayes, JJ.